[Cite as State v. Landrum, 2016-Ohio-5666.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :   APPEAL NO. C-150718
                                                  TRIAL NO. 15CRB-24674
         Plaintiff-Appellee,                  :

   vs.                                        :
                                                      O P I N I O N.
CANDACE LANDRUM,                              :

         Defendant-Appellant.                 :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 7, 2016



Paula Boggs Muething, City Solicitor, Natalia Harris, City Prosecutor, and Heidi
Rosales, Senior Assistant City Prosecutor, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Marguerite Slagle,
Assistant Public Defender, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS


FISCHER, Presiding Judge.


          {¶1}   The sole issue in this appeal is whether defendant-appellant Candace

Landrum’s aggravated-menacing conviction was supported by sufficient evidence

and was not against the manifest weight of the evidence with regard to the victim’s

belief that Landrum would cause her serious physical harm. Landrum’s actions in

running toward the victim, while brandishing a knife and yelling threats, along with

the victim’s testimony that she was in fear and felt threatened, meets the belief-of-

serious-physical-harm element. Thus, we affirm.

          {¶2}   The state charged Landrum with aggravated menacing stemming from

an altercation with Landrum’s niece, the victim. The matter proceeded to a bench

trial. At trial, the victim recounted that the day prior to the incident at issue,

Landrum had been involved in a confrontation with the victim and her family, in

which Landrum had called the police. The following day, the victim’s friend, Kesha

Washington, drove the victim, the victim’s three-year-old daughter, the victim’s

sister, and the victim’s three-year-old niece to the victim’s sister’s home.       The

victim’s sister lived near Landrum.      While the victim was exiting from the car,

Landrum came running toward her and pulled a butcher knife out of her pants.

According to the victim, Landrum threatened: “to beat my A, she was going to cut me

* * *.” Landrum threw the knife on the ground, but the threats continued. According

to the victim, her sister and cousin got in between them and Landrum called the

police.

          {¶3}   Washington also testified at trial and corroborated the victim’s story

that Landrum had come running towards the victim with a butcher knife in a




                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



threatening and angry manner. Washington testified that she had recovered the

thrown knife and had placed it in her car to keep it out of reach.

          {¶4}   The state then presented testimony from the police officer who had

responded to the scene. The officer testified that the victim had reported to him that

Landrum had threatened her with a knife, and, as a result, Landrum was arrested.

          {¶5}   Landrum was the sole defense witness. She conceded in her testimony

that she had been angry when she saw Washington drive up with the victim because

of the confrontation from the day before. Landrum testified that she confronted the

group exiting from the car to ask Washington why she would bring the victim to the

area the day after they had been in an altercation. But, according to Landrum, when

Landrum confronted the victim and Washington, the victim’s mother, Landrum’s

sister, pulled up in her car and gave the victim a gun. The victim then stated, “Aunt

Coke, I’m going to shoot you.” At one point, Landrum stated that she had the event

“on camera,” although Landrum offered no video evidence at trial. Landrum denied

having a butcher knife that day and testified that she does not cook and owns no

knives.

          {¶6}   The trial court found Landrum guilty and sentenced her to 180 days in

jail, suspended 179 days, and sentenced her to time served. The trial court imposed

six months of community control and a mental-health assessment as ordered by the

probation department. The trial court stayed its sentence pending appeal.

          {¶7}   Landrum appeals the trial court’s judgment in one assignment of

error, asserting that the trial court erred in convicting her of aggravated menacing

because the evidence was insufficient and the finding of guilt was against the




                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS



manifest weight of the evidence with regard to whether the victim believed that

Landrum would cause her serious physical harm.

       {¶8}   When reviewing a challenge to the sufficiency of the evidence, we must

determine, after viewing the evidence in a light most favorable to the prosecution,

whether any rational trier of fact could have found the essential elements of the

offenses proved beyond a reasonable doubt. See State v. Jenks, 61 Ohio St. 3d 259,

574 N.E.2d 492 (1991), paragraph two of the syllabus. To reverse a conviction on

manifest weight of the evidence, this court must review the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of the witnesses, and

determine whether, in resolving the conflicts in the evidence, the trier of fact clearly

lost its way and created a manifest miscarriage of justice in finding the defendant

guilty. See State v. Thompkins, 78 Ohio St. 3d 380, 386-387, 678 N.E.2d 541 (1997).

       {¶9}   R.C. 2903.21(A) defines the crime of aggravating menacing and

provides in relevant part that “[n]o person shall knowingly cause another to believe

that the offender will cause serious physical harm to the person or property of the

other person[.]” In order to prove aggravated menacing, the state must show that

the victim had a subjective belief of fear of serious physical harm. In re Amos, 3d

Dist. Crawford No. 3-04-07, 2004-Ohio-7037, ¶ 21-23; In re Fugate, 10th Dist.

Franklin No. 01AP-1195, 2002-Ohio-2771. Evidence of a person’s belief that an

offender will cause serious physical harm can be proven with circumstantial

evidence. See State v. Crews, 10th Dist. Franklin No. 00AP-1391, 2001 Ohio App.

LEXIS 2937, *9 (June 26, 2001).

       {¶10} In Fugate, the Tenth Appellate District held the evidence was

insufficient to sustain an aggravating-menacing conviction where a student told an


                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS



instructor that he would bring a gun to school and shoot another instructor—the

victim. The victim testified that the student’s threat against her made her feel

“uncomfortable” and “surprised.” Fugate ¶ 7-9. Similarly, the Eighth Appellate

District found that the evidence was insufficient to prove that the defendant

committed aggravating menacing after a road-rage incident in which the defendant

flashed a gun at the victim, because the victim offered no testimony as “to any

subjective belief that [the defendant] would cause [the victim] serious physical

harm.” City of Garfield Hts. v. Greer, 8th Dist. Cuyahoga No. 87078, 2006-Ohio-

5936, ¶ 7.

        {¶11} In contrast, the Tenth Appellate District held that sufficient evidence

existed on the issue of whether the victim believed that the defendant would cause

her serious physical harm where the defendant, who was an acquaintance of the

victim, showed up at the victim’s home, lifted up his shirt to reveal a firearm, and

then left. State v. Goodwin, 10th Dist. Franklin Nos. 05AP-267 and 05AP-268,

2006-Ohio-66. The victim testified that she had been surprised initially by the

defendant’s actions and did not feel threatened.        Id. at ¶ 21-22.   The victim

discovered later through a mutual friend that the defendant had come to the victim’s

home because the defendant had thought the victim burglarized his home, so the

victim then called the defendant and “yelled and cursed at him.” Id. at ¶ 23. The

victim testified that once she discovered the reason for the defendant’s actions, she

felt fearful.

        {¶12} As to the victim’s subjective belief that Landrum was going to cause

her serious physical harm, the state questioned the victim as follows:




                                          5
                    OHIO FIRST DISTRICT COURT OF APPEALS



              Q: And you stated that [Landrum] was saying that she

              was going to beat you up. Did you believe her when she

              was saying those things?

              A: Oh yeah, I did.

              Q: And why did you believe her?

              A: Because like the – her rage and her emotions,

              everything just had me in fear, like she was really, really

              ready to do something to me.

       {¶13} The victim then testified, “Like I wasn’t scared. I was more so scared

for my daughter, what she was thinking. Because she was already afraid to walk past

her house from the incident before, leaving school. * * * I wasn’t like scared like, oh,

because that’s my aunt. But she did fear me. * * * I had fear.” On cross-examination,

the defense attorney returned to the issue of the victim’s state of mind: “On direct,

you said you weren’t really scared.” The victim responded, “No. I said I feared.”

       {¶14} On redirect, the following exchange took place between the prosecutor

and the victim:

              Q: And you’ve stated that you weren’t scared but you

              were afraid. What do you mean by that?

              A: I mean, like she probably was just to, you know, put

              me in a state to be scared. Because that’s my aunt, I

              wasn’t expecting for her to use [the knife]. Let me just

              say that. I wasn’t expecting for her to use it, which

              before – she had pulled it out on me the day before, too.




                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS



             But it wasn’t really – I wasn’t expecting for her to

             actually use it.

             Q: Okay.    So on direct, when I asked about did you

             believe her –

             A: And I said yes.

             Q: So you did believe –

             A: Yes.

             Q: --that she was going too—

             A: Yeah. Like, I mean, I believe she just was trying to

             intimidate me with it, you know, like put fear in me, like

             – but I didn’t feel like she was really going to use it.

             Q: Okay. So did you feel like – did you feel threatened at

             all—

             A: Yes.

      {¶15} The portion of the victim’s testimony stating that she did not expect

Landrum to “actually use” the knife because of their blood relationship does not

overshadow her consistent assertions that she feared Landrum and felt threatened

when Landrum ran up to her with the butcher knife, threatening to “beat her A” and

to “cut” her. This is not a case where the victim failed to testify regarding any

subjective belief that serious physical harm would result from the defendant’s

actions, or where the victim merely felt surprised or uncomfortable due to the

defendant’s actions. See Greer, 8th Dist. Cuyahoga No. 87078, 2006-Ohio-5936, at ¶

7; Fugate, 10th Dist. Franklin No. 01AP-1195, 2002-Ohio-2771, at ¶ 7-9; Amos, 3d




                                           7
                    OHIO FIRST DISTRICT COURT OF APPEALS



Dist. Crawford No. 3-04-07, 2004-Ohio-7037, at ¶ 22 (where the victim indicated

that she did not experience any fear and did not feel threatened).

       {¶16} The victim testified four times that she had been in a state of fear

because of Landrum’s actions. The victim testified that she believed Landrum would

hurt her because of Landrum’s “rage.” At the end of her testimony, the victim stated

unequivocally that she felt threatened.         Viewing this evidence in a light most

favorable to the prosecution, which we are required to do in reviewing the sufficiency

of the evidence, we conclude that a rational trier of fact could have found that the

victim believed Landrum was going to cause her serious physical harm. See Jenks,

61 Ohio St. 3d 259, 574 N.E.2d 492, at paragraph two of the syllabus; Goodwin, 10th

Dist. Franklin Nos. 05AP-267 and 05AP-268, 2006-Ohio-66, at ¶ 22 (where the

victim testified that she was fearful and felt threatened, sufficient evidence existed to

sustain an aggravating-menacing conviction).

       {¶17} Nor did the trier of fact clearly lose its way and create a manifest

miscarriage of justice in finding Landrum guilty. See Thompkins, 78 Ohio St. 3d at

386-387, 678 N.E.2d 541. The trial court was free to accept the victim’s version of

the events and reject Landrum’s story that the victim had threatened her with a gun,

especially where Landrum admitted to being angry upon seeing the victim, and the

victim’s version was corroborated by another witness at the scene. See State v. Sims,

1st Dist. Hamilton Nos. C-150252 and C-150253, 2015-Ohio-4996, ¶ 11. We are also

mindful that a trial court, which sits as a trier of fact in a bench trial, remains in the

best position to judge witness credibility and can freely reject testimony. See State v.

Railey, 2012-Ohio-4233, 977 N.E.2d 703, ¶ 14 (1st Dist.).




                                            8
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶18} Having determined that Landrum’s argument is without merit, we

overrule Landrum’s sole assignment of error. We affirm the trial court’s judgment.

                                                                     Judgment affirmed.
STAUTBERG, J., concurs.
DEWINE, J., concurs in judgment only.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            9